Title: From George Washington to Thomas Jefferson, 1–7 December 1790
From: Washington, George
To: Jefferson, Thomas



[c.1–7 December 1790]

The P. requests that Mr J. would give the letter & statement herewith sent from the S. of War a perusal, & return it to him in the course of the day with his opinion as to the propriety of the manner of ⟨making⟩ the communication to Congress; and whether it ought not, at any rate, to be introduced in some such way, as this (if it is to pass thro him to Congress) “Pursuant to direction” “I submit”—&ca—or (if it is to go immediately from the War department to that body “I lay before Congress by direction of the P. of the U.S. the following Statement” &ca.
